Title: From Thomas Jefferson to Francis Eppes, 14 January 1783
From: Jefferson, Thomas
To: Eppes, Francis


        
          Dear Sir
          Philadelphia, Jan. 14, 1783.
        
        You will hardly expect to receive a letter from me at this place, and of so late a date. Yet I have apprehensions of being here ten days or a fortnight longer, for though ready myself, some time since, the vessel in which I go is not ready. Yesterday’s post brought no mail from Virginia. I was not disappointed in this, as I was pretty certain that under expectation of my being gone you did not write. I had entertained some hope of meeting a letter from you on my first arrival here, but suppose the same idea of its not coming in time prevented it, so that at present I have no hope of hearing again, while on this side water, from yourself and family and those dear little ones I have left with you. We have heard nothing since my last from which the length of my absence may be conjectured. The last authentic advices were of the 14th of October, but the affair of Gibraltar happened just then, and the negotiation was in such a state that what had passed between the negotiators was at that time under submission to the British court for their approbation or disavowal. How far this would be influenced  by their good fortune at Gibraltar is the question which the next advices must certainly solve. Since I came here there has been sold the Westover copy of Catesby’s History of Carolina. It was held near a twelvemonth at twelve guineas, and at last sold for ten. This seems to fix what should be given for Mr. Bolling’s copy, if you can induce him to let me have it, which I am very anxious for. Perhaps it would be a temptation to offer that the ten guineas should be paid to Mr. Ross’s agent at Nantes, where he could lay them out and send the articles to Mr. Bolling. His draft shall be paid on sight in Paris. Perhaps you had better effect this by making the proposition to Mrs. Bolling. Of this your knowledge of the family will enable you to judge. Be so good as to present me most affectionately to Mrs. Eppes, Mr. and Mrs. Skipwith, and the two families, and believe me to be, with very great sincerity, dear sir, Your friend and servant,
        
          Th: Jefferson
        
      